ORDER
Considering the Joint Petition for Transfer to Active Status filed by respondent and the Office of Disciplinary Counsel,
IT IS ORDERED that Alton B. Lewis, Jr. be reinstated to the practice of law, subject to the following conditions:
1. Respondent must fully and completely adhere to all terms of his recovery agreement entered into with the Lawyer’s Assistance Program;
2. Respondent must fully and completely adhere to those conditions set forth by Douglas Cook, M.D. in his correspondence with the Office of Disciplinary Counsel; and
3. Respondent must accept monitoring by the Executive Director of the Lawyer’s Assistance Program on a quarterly basis. The director, together with a member of respondent’s firm, shall monitor respondent’s caseload and work hours and oversee respondent’s return to practice in an effort to optimize his recovery process.
The Office of Disciplinary Counsel shall monitor respondent’s compliance with these conditions and notify this court of any violation. Any violation of the conditions may be grounds for immediately returning respondent to disability inactive status.
/s/ Pascal F. Calogero
Justice, Supreme Court of Louisiana